Citation Nr: 1623602	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-22 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a temporary total evaluation based on the need for convalescence following lumbar spine surgery performed in November 2005.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R  20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's claim for a temporary total evaluation for convalescence based on lumbar spine surgery performed in November 2005 was received more than one year after the surgery.


CONCLUSION OF LAW

There is no legal basis for the assignment of a temporary total evaluation for convalescence based on lumbar spine surgery performed in November 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400, 4.30 (2015).  Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter on VA's Duties to Notify and Asist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

However, where the law is dispositive of the claim, see Sabonis v. Brown, 6 Vet. App. 426 (1994), the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also, Manning v. Principi, 16Vet. App. 534, 542 (2002) (VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Therefore, in this case, because the law is dispositive of the matter on appeal, the duties to notify and assist are not applicable.

II.  Temporary Total Evaluation for Convalescence

Service connection for osteoarthritis of the thoracolumbar spine was established in a March 2005 rating decision, effective from October 12, 2004.  Private treatment records reflect that the Veteran underwent lumbar surgery (laminectomy) in November 2005.  In April 2009, VA received a claim from the Veteran for a temporary total evaluation based on post-surgical convalescence for the period following his November 2005 lumbar spine surgery.  The RO denied the claim in July 2009 because the claim was not timely filed. 

A temporary total rating of 100 percent for convalescence will be assigned if the treatment of a service-connected disability results in a surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014).  Entitlement to a temporary total convalescence rating arises on the date the Veteran enters the hospital.  38 C.F.R. § 3.401(h)(2) (2015).  Effective dates for temporary total ratings are governed by increased rating provisions of 38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. § 3.400.  That section provides that "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(a).

Having carefully reviewed the evidence of record, the Board finds that there is no legal basis for the assignment of a temporary total evaluation for convalescence based on lumbar spine surgery performed in November 2005.  The Veteran's claim for a temporary total evaluation for convalescence based on lumbar spine surgery performed in November 2005 was received in April 2009, more than one year after the surgery.  The Board recognizes that medical records pertaining to this procedure were received in July 2008.  Additionally, a batch of medical records received in February 2007 included a discharge summary reflecting that the Veteran had been admitted for lumbar spine surgery in November 2005.  However, these records were all received more than one year after the surgery.  Therefore, while the Board is sympathetic to the Veteran, the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As there is no weighing of the evidence, the doctrine of benefit-of-the-doubt is not applicable in this case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A temporary total evaluation for convalescence based on lumbar spine surgery performed in November 2005 is denied as matter of law. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


